DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) of foreign application JP2019-174050  filed on 25 September 2019.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: on pg. 24, lines 3-5 “coordin” and “ate” is not properly hyphenated. See pg. 24 of the instant specification for more errors.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “acceleration rate” in claim 2 is used by the claim to mean “magnitude of blood flow velocity change,” i.e. acceleration which is the rate of change of velocity or the 1st derivative of velocity, while the accepted meaning is “jerk,” i.e. the rate of change of acceleration1 which is the 2nd derivative of velocity. The term is indefinite because the specification does not clearly redefine the term. For the purpose of examination, “acceleration rate” will be interpreted as “acceleration” as laid out in the specification on pg. 31, lines 21-27 to pg. 32, lines 1-17.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arenson et al. (US 5899864; hereinafter “Arenson”.

With regards to Claim 1, an ultrasonic diagnostic apparatus (ultrasound imaging system 10, see FIG. 1) comprising: 
an ultrasonic probe (transducer 16, see FIG. 1 ); and processing circuitry (color Doppler processor 30, see FIG. 1) configured to:
receive a reflected wave signal of an ultrasonic wave via the ultrasonic probe (“[T]he returning echoes are amplified and focused by means of the receiver/beamformer 20”; see col. 7, lines 9-12); 
generate a reception signal based on the received reflected wave signal (“a signal representative of the echo is amplified and focused by receiver/beam former 20”; see col. 7, lines 17-20); 
calculate blood flow information based on the reception signal (“The zeroth order correlation coefficient is used to derive energy information of the Doppler information signal x(n) while both the zero and first order coefficients are used for velocity and variance estimation… the zeroth and first order autocorrelation and coefficients are used for energy, velocity and variance estimation”; see col. 7, lines 41-50; it should be appreciated that the energy, velocity and variance estimations are interpreted as calculated blood flow information); 
detect a magnitude of blood flow velocity change based on the blood flow information calculated at a plurality of points in time (signals are analyzed and classified as “either noise, low energy flow signal, high energy flow signal or ’flash,’ and then assigning different temporal integration coefficients according to the nature of the signal by means of a lookup table"; see col. 8, lines 7-10; the plurality of points in time are clearly illustrated in FIG. 2C where the input sequence is integrated over x(n), x(n-1), x(n-2),…., x(n-i)); and 
perform smoothing processing on the blood flow information in time direction at an intensity determined in accordance with the detected magnitude of blood flow velocity change (temporal integration/filtering is the smoothing operation in a positive temporal direction wherein the integration coefficients are based on the energy classification, see above description).

With regards to Claim 3, wherein the processing circuitry detects the magnitude of blood flow velocity change based on the blood flow information calculated at three points in time, the three points in time being at identical intervals (the input sequence is integrated over x(n), x(n-1), x(n-2),…., x(n-i); see col. 8, lines 7-10; the whole numbers of the time sample number n indicates identical interval).

With regards to Claim 4, wherein the three points in time are consecutive frames (ordered sequence of x(n), x(n-1), x(n-2),…., x(n-i) indicates that the samples/frames are consecutive; see col. 8).

With regards to Claim 5, Arenson teaches that weak signals are persisted longer than strong signals (see Arenson col. 6, lines 60-67). With that in mind, Arenson teaches of wherein the processing circuitry sets a smoothing coefficient to a first value if the magnitude of blood flow velocity change between adjacent points in time increases (if the signal is strong, then the weighting factor ashort is applied to the calculated, see Arenson FIG. 2A & col. 10, lines 31-40, based on a threshold 54’ of the calculated energy value, see Arenson col. 8, lines 19-50, where ashort is smaller than along, see Arenson Claims 7 & 11), sets the smoothing coefficient to a second value which applies a greater weight to a past point in time than the first value if the magnitude of blood flow velocity change between adjacent points in time does not increase (if the signal is weak, then the weighting factor along is applied to the calculated, see Arenson FIG. 2A & col. 10, lines 31-40, based on a threshold 54’ of the calculated energy value, see Arenson col. 8, lines 19-50, where ashort is smaller than along, see Arenson Claims 7 & 11), and performs the smoothing processing on the blood flow information in time direction using the smoothing coefficient (temporal integration/filtering is the smoothing operation in a positive temporal direction wherein the integration coefficients are based on the energy classification, see above description).

With regards to Claim 7, wherein the processing circuitry sets a smoothing coefficient to a first value if the magnitude of blood flow velocity change between adjacent points in time increases or is maintained (if the signal is strong, then the weighting factor ashort is applied to the calculated, see Arenson FIG. 2A & col. 10, lines 31-40, based on a threshold 54’ of the calculated energy value, see Arenson col. 8, lines 19-50, where ashort is smaller than along, see Arenson Claims 7 & 11), sets the smoothing coefficient to a second value that applies a greater weight to a past point in time than the first value if the magnitude of blood flow velocity change decreases (if the signal is weak, then the weighting factor along is applied to the calculated, see Arenson FIG. 2A & col. 10, lines 31-40, based on a threshold 54’ of the calculated energy value, see Arenson col. 8, lines 19-50, where ashort is smaller than along, see Arenson Claims 7 & 11), and performs the smoothing processing on the blood flow information in time direction using the smoothing coefficient (temporal integration/filtering is the smoothing operation in a positive temporal direction wherein the integration coefficients are based on the energy classification, see above description).

With regards to Claim 15, an image processing apparatus (color Doppler processor 30, see FIG. 1) comprising processing circuitry configured to: 
acquire a reception signal generated based on a reflected wave signal of an ultrasonic wave (“[T]he returning echoes are amplified and focused by means of the receiver/beamformer 20”; see col. 7, lines 9-12);
calculate blood flow information based on the reception signal (“The zeroth order correlation coefficient is used to derive energy information of the Doppler information signal x(n) while both the zero and first order coefficients are used for velocity and variance estimation… the zeroth and first order autocorrelation and coefficients are used for energy, velocity and variance estimation”; see col. 7, lines 41-50; it should be appreciated that the energy, velocity and variance estimations are interpreted as calculated blood flow information); and
detect a magnitude of blood flow velocity change based on blood flow information calculated at a plurality of points in time (signals are analyzed and classified as “either noise, low energy flow signal, high energy flow signal or ’flash,’ and then assigning different temporal integration coefficients according to the nature of the signal by means of a lookup table"; see col. 8, lines 7-10; the plurality of points in time are clearly illustrated in FIG. 2C where the input sequence is integrated over x(n), x(n-1), x(n-2),…., x(n-i)), and perform time-direction smoothing processing on the blood flow information at an intensity determined in accordance with the detected magnitude of blood flow velocity change (temporal integration/filtering is the smoothing operation in a positive temporal direction wherein the integration coefficients are based on the energy classification, see above description).

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Arenson as applied to claims 1 and 3-4 above, in view of Kapoor et al. (US PGPUB 20190269379; hereinafter “Kapoor”).
With regards to Claim 2, while it appears that Arenson does not explicitly teach of wherein the processing circuitry detects a blood flow acceleration as the magnitude of blood flow velocity change, Arenson does teach of measuring “indices of moving targets inside the body from the received Doppler signals” including, but not limited to, acceleration of “moving blood cells” (see Arenson col. 1, lines 13-22) to reducing random noise (see col. 1, lines 20-24). Arenson does teach of wherein the processing circuitry detects a (velocity estimation”; see Arenson col. 7, lines 41-50) as described above, but does not teach of detecting a blood flow acceleration as the magnitude of blood flow velocity change. However, Kapoor does teach of quantification of blood flow in B-mode images (see Kapoor Abstract). In particular, Kapoor teaches of detect[ing] a blood flow acceleration as the magnitude of blood flow velocity change (“Blood flow velocity and/or acceleration are computed using multi-pulse non-collinear coherent imaging techniques,” see Kapoor ¶ [0015], the computed acceleration is used to determine a smoothing coefficient Esmooth  which “is an illustrative example of the smoothing of acceleration or change in velocity,” see Kapoor ¶ [0058], to limit velocity variance, see Kapoor ¶ [0053]).
Arenson and Kapoor are both considered to be analogous to the claimed invention because they are in the same field of ultrasonic blood flow imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arenson to incorporate the teachings of Kapoor to provide blood flow acceleration rate as the magnitude of blood flow velocity change. Doing so would aid “to derive more accurate flow information” based on “boundary conditions derived from… fluid dynamics simulations,” (see Kapoor ¶ [0016]); it should be appreciated that one of said boundary conditions includes the Esmooth term as described in ¶ [0058] of Kapoor.

Claims 6, 8, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Arenson as applied to claims 1, 3-5, 7, and 15 above, in further view of view of Forestieri et al (US PAT 5357580; hereinafter “Forestieri”).

With regards to Claim 6, Arenson teaches of wherein the processing circuitry changes a smoothing coefficient from a default value to a first value (if the signal is strong, then the weighting factor ashort is applied to the calculated, see Arenson FIG. 2A & col. 10, lines 31-40, based on a threshold 54’ of the calculated energy value, see Arenson col. 8, lines 19-50, where ashort is smaller than along, see Arenson Claims 7 & 11; it should be appreciated that a previous measurements at n-1, n-2, …, n-i can be interpreted as default values), does not change the smoothing coefficient from the default value if the magnitude of blood flow velocity change does not increase (Arenson teaches that if the last frame y(n-1) remains the same, the threshold comparator 54 or lookup table 92 will route the signals via the same signal path A/B as the current frame; see FIG. 2A-2B), and performs the smoothing processing on the blood flow information in time direction using the smoothing coefficient (temporal integration/filtering is the smoothing operation in a positive temporal direction wherein the integration coefficients are based on the energy classification, see above description). 
It appears that Arenson may be silent to apply[ing] a greater weight to a current point in time than the default value if the magnitude of blood flow velocity change between adjacent points in time increases. However, Forestieri teaches of temporal filtering of color doppler signals (see Forestier Abstract). In particular, Forestieri teaches it is well known to appl[y] a greater weight to a current point in time than the default value if the magnitude of blood flow velocity change between adjacent points in time increases (output pixel = α∙datanew + (1-α)dataold , see Forestieri Background col. 1, lines 50-55 &  col. 7, line 15, such that “the alpha value (α) for the temporal filtering varies between a minimum value when the frequency data is small, and a maximum value when the frequency data is large,” see Forestieri col. 6, lines 7-11, resulting in a greater weighting factor to the new data when the frequency charge is larger so that “small frequencies or velocities are filtered very heavily and large frequencies are almost not filtered at all,” i.e. weak velocities are persisted and strong velocity are not which correspond to the Arenson teaching “but should a strong Doppler signal appear, it would not be persisted as long and good temporal resolution will be preserved. If a “flash” artifact occurs, since it would be a strong signal, it would not be persisted and would clear out of the image very quickly,” see Arenson col. 6, lines 65-67 to col. 7, lines 1-4.; it should be appreciated that one of ordinary skill in the art would understand that Forestieri’s output pixel formula and values for α is functionally equivalent to that of the instant specification as described on page 24, lines 10-15).
Arenson and Forestieri are both considered to be analogous to the claimed invention because they are in the same field of ultrasonic blood flow imaging and temporal filtering. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arenson to incorporate the teachings of Forestieri  to appl[y] a greater weight to a current point in time than the default value if the magnitude of blood flow velocity change between adjacent points in time increases. Doing so would aid in maintaining “the pulsatility of the data when there are large frequency variations, and smooths out frequency data at or near the base line which indicates slow moving or stationary blood flow,” (see Forestieri col. 6, lines 18-23).

With regards to Claim 8, wherein the processing circuitry changes a smoothing coefficient from a default value to a first value (if the signal is strong, then the weighting factor ashort is applied to the calculated, see Arenson FIG. 2A & col. 10, lines 31-40, based on a threshold 54’ of the calculated energy value, see Arenson col. 8, lines 19-50, where ashort is smaller than along, see Arenson Claims 7 & 11; it should be appreciated that a previous measurements at n-1, n-2, …, n-i can be interpreted as default values), does not change the smoothing coefficient from the default value if the magnitude of blood flow velocity change decreases (Arenson teaches that if the last frame y(n-1) decreases, the threshold comparator 54 or lookup table 92 will route the signals via the same signal path A/B as the current frame; see FIG. 2A-2B), and performs the smoothing processing on the blood flow information in time direction using the smoothing coefficient (temporal integration/filtering is the smoothing operation in a positive temporal direction wherein the integration coefficients are based on the energy classification, see above description).
It appears that Arenson may be silent to apply[ing] a greater weight to a current point in time than the default value if the magnitude of blood flow velocity change between adjacent points in time increases. However, Forestieri teaches it is well known to appl[y] a greater weight to a current point in time than the default value if the magnitude of blood flow velocity change between adjacent points in time increases (output pixel = α∙datanew + (1-α)dataold , see Forestieri Background col. 1, lines 50-55 &  col. 7, line 15, such that “the alpha value (α) for the temporal filtering varies between a minimum value when the frequency data is small, and a maximum value when the frequency data is large,” see Forestieri col. 6, lines 7-11, resulting in a greater weighting factor to the new data when the frequency charge is larger so that “small frequencies or velocities are filtered very heavily and large frequencies are almost not filtered at all,” i.e. weak velocities are persisted and strong velocity are not which correspond to the Arenson teaching “but should a strong Doppler signal appear, it would not be persisted as long and good temporal resolution will be preserved. If a “flash” artifact occurs, since it would be a strong signal, it would not be persisted and would clear out of the image very quickly,” see Arenson col. 6, lines 65-67 to col. 7, lines 1-4.; it should be appreciated that one of ordinary skill in the art would understand that Forestieri’s output pixel formula and values for α is functionally equivalent to that of the instant specification as described on page 24, lines 10-15).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arenson to incorporate the teachings of Forestieri  to appl[y] a greater weight to a current point in time than the default value if the magnitude of blood flow velocity change between adjacent points in time increases. Doing so would aid in maintaining “the pulsatility of the data when there are large frequency variations, and smooths out frequency data at or near the base line which indicates slow moving or stationary blood flow,” (see Forestieri col. 6, lines 18-23).

With regards to Claim 13, wherein the first value, which is a value after being changed from the default value, is a fixed value or a variable value (Arenson teaches that it is well known to set the weight “a” to a fixed constant, see col. 2, lines 50-55; and Arenson teaches of look-up table 92 is indicates a variable value as a “continuous function,” see Arenson col. 10, lines 25-30 & FIG. 2B).

With regards to Claim 14, wherein the first value, which is a value after being changed from the default value, is determined by combining at least two of coefficients that are set based on an average velocity, a variance, a power, and a velocity change of a blood flow (Arenson teaches that the energy function which determines the weighting coefficients are based on zeroth or first order autocorrelation coefficients which are related to energy, velocity, and variance; however, other variations are also contemplated, see col. 7, lines 40-52).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over modified Arenson as applied to claim 2 above, in further view of view of Dong (US PGPUB 20070083112).

With regards to Claim 9, while modified Arenson teaches of wherein the default value and the first value are preset (look-up table 92, see Arenson FIG. 2B) of weighted smoothing of blood flow velocities in ultrasound imaging (see Dong Abstract & ¶ [0018]). In particular, Dong teaches of wherein the default value and the first value are preset based on a type of examination (number of time frames and weight factors are adjusted according to “specific application being tested,” for example, liver vs. kidney vs. femoral artery, see Dong ¶ [0057]).
Modified Arenson and Dong are both considered to be analogous to the claimed invention because they are in the same field of ultrasonic blood flow imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Arenson to incorporate the teachings of Dong to provide a preset based on a type of examination. Doing so would aid in the weight factors being more “flexible and reasonable” resulting in a decision that is “more scientific, macroscopical, and reliable,” (see Dong ¶ [0073]).

With regards to Claim 10, while modified Arenson teaches of wherein the default value and the first value are preset (look-up table 92, see Arenson FIG. 2B)  (number of time frames and weight factors are adjusted according to “specific application being tested,” for example, liver vs. kidney vs. femoral artery, see Dong ¶ [0057]). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arenson to incorporate the teachings of Dong to provide a preset based on anatomical information of a target of examination. Doing so would aid in the weight factors being more “flexible and reasonable” resulting in a decision that is “more scientific, macroscopical, and reliable,” (see Dong ¶ [0073]).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Arenson as applied to claim 7 above, in view of view of Dong (US PGPUB 20070083112).

With regards to Claim 11, wherein the first value and the second value are preset based on a type of examination.
while Arenson teaches of wherein the first value and the second value are preset (look-up table 92, see Arenson FIG. 2B) (see Dong Abstract & ¶ [0018]). In particular, Dong teaches of wherein the default value and the first value are preset based on a type of examination (number of time frames and weight factors are adjusted according to “specific application being tested,” for example, liver vs. kidney vs. femoral artery, see Dong ¶ [0057]).
Arenson and Dong are both considered to be analogous to the claimed invention because they are in the same field of ultrasonic blood flow imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have Arenson to incorporate the teachings of Dong to provide a preset based on a type of examination. Doing so would aid in the weight factors being more “flexible and reasonable” resulting in a decision that is “more scientific, macroscopical, and reliable,” (see Dong ¶ [0073]).

With regards to Claim 12, while Arenson teaches of wherein the first value and the second value are preset (look-up table 92, see Arenson FIG. 2B)  (number of time frames and weight factors are adjusted according to “specific application being tested,” for example, liver vs. kidney vs. femoral artery, see Dong ¶ [0057]). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have Arenson to incorporate the teachings of Dong to provide a preset based on anatomical information of a target of examination. Doing so would aid in the weight factors being more “flexible and reasonable” resulting in a decision that is “more scientific, macroscopical, and reliable,” (see Dong ¶ [0073]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Guracar et al. (5609155) – spatial-temporal filtering of Doppler signals;
Guracar et al. (5860930) – energy weighted spatial-temporal filtering of Doppler signals;
Shibata et al. – spatial smoothing of Doppler signals;
Yong et al. – spectral smoothing of Doppler signals; and
Hope et al. – thresholding and smoothing of velocity/acceleration estimators in Doppler imaging.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH S. JASANI whose telephone number is (571)272-6402. The examiner can normally be reached M-F 8:00 am - 4:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ashish S. Jasani/Examiner, Art Unit 3793                                                                                                                                                                                                        

/YI-SHAN YANG/Acting SPE, Art Unit 3793                                                                                                                                                                                                        
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Jerk_(physics)